UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2012 AFFINITY MEDIAWORKS CORP. (Exact name of registrant as specified in its charter) Nevada 75-3265854 (State or other jurisdiction of (I.R.S. Employer Identification no.) incorporation or organization) 455 Route 306 Suite M#2922 Monsey, New York (Address of principal executive offices) (Zip Code) (206) 426-5044 (Registrant's telephone number, including area code) Securities to be registered under Section 12(b) of the Act: Title of each class None Name of each exchange on which registered None Securities to be registered under Section 12(g) of the Act: None (Title of class) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer (Do not check if a smaller reporting company) oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o State issuer’s revenues for its most recent fiscal year. $ 0 As of June 30, 2010, the last business day of the second fiscal quarter, the aggregate market value of the Registrant’s voting stock held by non-affiliates was approximately $1,829,880 (based on a closing price of $0.18 per share). Number of shares of the issuer’s common stock, $0.00001 par value, outstanding as of May 12, 2012: 50,355,969 shares Table of Contents FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Description of Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis or Plan of Operation 6 Item 7A Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements F-1 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 9A(T). Controls and Procedures 10 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section16(a) of the Exchange Act 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13. Certain Relationships and Related Transactions and Director Independence 16 Item 14. Principal Accountant Fees and Services 17 PART IV Item 15. Exhibits and Financial Statement Schedules 18 Signatures 19 Table of Contents PART I Item 1. Description of Business Forward-Looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “could”, "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our", “the Company”, mean Affinity Mediaworks Corp., unless otherwise indicated. All dollar amounts in this annual report refer to US dollars unless otherwise indicated. Overview We were incorporated in the State of Nevada on December 17, 2007, under the name “Green Bikes Rental Corporation”. On January 22, 2009 we changed our name to Affinity Mediaworks Corp. and on January 30, 2009 we received a new symbol for the quotation of our common stock on the OTC Bulletin Board, “AFFW.OB”. We do not have any subsidiaries. Our principal offices are located 455 Route 306, Suite M#2922, Monsey, New York, 10952, and our telephone number is (206) 426-5044.Our fiscal year end is January 31. We intend to become involved in the development, finance, sales, acquisition, distribution and marketing of high quality intellectual property devoted for the entertainment and leisure markets, through films under budgets from $4 to $8 million. We believe that our product line will represent a timely opportunity with the potential for fast acceptance in the international marketplace. We are also finalizing its plan to vertically integrate in all aspects of the industry, including pre and post production services. These ancillary services are priced at a level where we can become a key provider of solutions to the independent and small film sector. The services that we will offer will help provide a monthly revenue stream that will create an independent profit center within our organization and provide supplemental cash flow to us while our major film projects are being shot and carried to market. 3 Table of Contents Research and Development We have not spent any amounts on research and development activities during the year ended January 31, 2012. We anticipate that we will not incur any expenses on research and development over the next 12 months. Our planned expenditures on our operations or a business combination are summarized under the section of this annual report entitled “Management’s Discussion and Analysis of Financial Position and Results of Operations”. Intellectual Property As of January 31, 2012 we did not own any intellectual property. Item 1A. Risk Factors. Not applicable. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Our administrative office is located at 455 Route 306, Suite M#2922, Monsey, New York, 10952, and our telephone number is (206) 426-5044. Our registered statutory office is located at 6100 Neil Road, Suite 500, Reno, Nevada 89511. Item 3. Legal Proceedings. We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. Item 4. Submission of Matters to a Vote of Security Holders. None. 4 Table of Contents PART II Item 5. Market for Equity Securities and Other Shareholder Matters. Market Information On October 17, 2008, our shares began trading on FINRA’s Over-The-Counter Bulletin Board (the “OTC Bulletin Board”) under the symbol “GBKR.” There has been minimal trading activity to date with no trading during our last fiscal year. On January 30, 2009 our symbol was changed to “AFFW” to reflect our name change. There is a limited public market for our common stock. The market for our stock is highly volatile. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Our common stock is classified as a penny stock and as such, broker dealers dealing in our common stock will be subject to the disclosure rules for transactions involving penny stocks, which require the broker dealer to determine if purchasing our common stock is suitable for a particular investor. The broker dealer must also obtain the written consent of purchasers to purchase our common stock. The broker dealer must also disclose the best bid and offer prices available for our stock and the price at which the broker dealer last purchased or sold our common stock. These additional burdens imposed on broker dealers may discourage them from effecting transactions in our common stock, which could make it difficult for an investor to sell their shares. The following table shows the high and low prices of our common shares on the OTC Bulletin Board for each quarter within the two most recent fiscal years. The following quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions: Fiscal Year Ending January 31, 2011 HIGH LOW QuarterEndingApril 30, 2010 $ $ Quarter Ending July 31, 2010 $ $ Quarter Ending October 31, 2010 $ $ Quarter Ending January 31, 2011 $ $ Fiscal Year Ending January 31, 2012 HIGH LOW QuarterEndingApril 30, 2011 $ $ Quarter Ending July 31, 2011 $ $ Quarter Ending October 31, 2011 $ $ Quarter Ending January 31, 2012 $ $ Holders As of May 12, 2012, we had approximately 47 shareholders of record and 50,355,969 outstanding shares of common stock. Dividends We have never paid or declared any dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. 5 Table of Contents Securities authorized for issuance under equity compensation plans. We currently do not have any equity compensation plans. Recent Sales of Unregistered Securities None. Recent Purchases of Equity Securities by Us and our Affiliated Purchases As of January 31, 2012 we had not repurchased any of our common stock, and we have not publicly announced any repurchase plans or programs Item 6. Selected Financial Data. Not Applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Result of Operations. The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including, "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this annual report. Liquidity and Capital Resources As of January 31, 2012, we had cash of $6 in our bank accounts and a working capital deficit of $13,033 compared to $9 in cash and working capital deficit of $195,374 as of January 31, 2011. As of January 31, 2012, we had total assets of $6 and total liabilities of $13,039.As of January 31, 2012 we have accumulated a deficit of $981,175. From December 17, 2007 (date of inception) to January 31, 2012, we raised net proceeds of $50,830 in cash from the issuance of common stock.$nil was raised during the year ended January 31, 2012 and $nil was raised during the year ended January 31, 2011.$8,350 was donated for audit and review fees for the year ended January 31, 2012, no similar fees were donated for January 31, 201.From inception to date $8,350 has been donated for audit and review fees. We used net cash of $8,353 in operating activities for the year ended January 31, 2012 compared to $1,040 for the year ended January 31, 2011. 6 Table of Contents During the year ended January 31, 2012 our monthly cash requirement was approximately $97, compared to approximately $157 for the year ended January 31, 2011. We expect to require a total of approximately $7,500,000 to fully carry out our business plan over the next twelve months beginning June 2012 as set out in this table: Description Target completion date or period Estimated expenses Acquisition of New Films 12 months Gap Funding of Films 12 months Film Funding 12 months Marketing 12 months Legal and professional fees 12 months Accounting and Auditing Fees 12 months Travel and promotional expenses 12 months Other general and administrative expenses 12 months Total We intend to meet our cash requirements for the next 12 months through external sources: a combination of debt financing and equity financing through private placements. We are currently not in good short-term financial standing. We anticipate that we may not generate any revenues in the near future and we will not have enough positive internal operating cash flow until we can generate substantial revenues, which may take the next few years to fully realize. There is no assurance we will achieve profitable operations. We have historically financed our operations primarily by cash flows generated from the sale of our equity securities and through cash infusions from officers and outside investors in exchange for debt and/or common stock. We intend to raise the funds to meet our cash requirements (approximately $7,500,000) from private placements, loans, or possibly a registered public offering (either self-underwritten or through a broker-dealer) within the next few months. At this time we do not have any commitments from any broker-dealer to provide us with financing. There is no guarantee that we will be successful in raising any capital. There is no assurance that we will be able to obtain such additional funds on favorable terms, if at all. If we fail in raising capital, our business may fail and we may curtail or cease our operations. Results of Operations Lack of Revenues We have earned no revenues and have sustained operational losses since our inception on December 17, 2007 to January 31, 2012. As of January 31, 2012, we had an accumulated deficit of $981,175. We anticipate that we will not earn any revenues during the current fiscal year or in the foreseeable future, as we do not have any operations and are presently engaged in seeking a business combination with a target business. We anticipate that our business will incur substantial losses in the next two years. At this time, our ability to generate any revenues continues to be uncertain. The auditor's report on our audited financial statements on January 31, 2012 and 2011 contains an additional explanatory paragraph which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustment that might result from the outcome of this uncertainty. 7 Table of Contents Expenses From December 17, 2007 (date of inception) to January 31, 2012, our total expenses were $981,175. The major components of our total expenses since inception to January 31, 2012 consist of: $67,979 for legal and accounting fees, $240,000 from management fees, $608,400 on loss on acquisition of note receivable, $13,156 for general and administrative, $38,846 for consulting services, $12,250 for rent and $544 for interest expense. Our total expenses decreased by $696,448 to $76,780 for the year ended January 31, 2012 from $772,728 for the year ended January 31, 2011. This is due to the loss on the note receivable of $608,400 in 2011. Our accounting and legal fees decreased by $1,385 to $10,256 for the year ended January 31, 2012 from $11,641 for the year ended January 31, 2011, our general and administrative expenses decreased by $67 to $24 for the year ended January 31, 2012 from $91 for the year ended January 31, 2011, our consulting fees changed to $3,000 for the year ended January 31, 2012 and $29,596 from the year ended January 31, 2011, our rent costs remained constant at $3,000 for the year ended January 31, 2012 and January 31, 2011, our interest costs is $nil for the year ended January 31, 2012 and for the year ended January 31, 2011 and our management fees dcreased to $60,000 for the year ended January 31, 2012 from $120,000 for the year ended January 31, 2011. We have $nil loss on acquisition of note receivable for the year ended January 31, 2012 compared to $608,400 for the year ended January 31, 2011. Net Loss For the year ended January 31, 2012 we incurred net loss of $76,280 compared to $772,728 for the year ended January 31, 2011.From December 17, 2007 (date of inception) to January 31, 2012, we incurred an aggregate net loss of $981,175. The net loss was primarily due to operating expenses related to accounting, audit, and legal fees as well as general and administrative expenses.We incurred net loss of $0.00 per share for the year ended January 31, 2012 and a net loss of $0.02 per share for the year ended January 31, 2011. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Inflation The effect of inflation on our revenues and operating results has not been significant. Known Material Trends and Uncertainties Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow from outside sources to sustain operations and meet our obligations on a timely basis, and ultimately upon our ability to attain profitability. We have limited capital with which to pursue our business plan. There can be no assurance that we will have sufficient resources to complete any business combination or that our future operations will be profitable after completing the business combination. 8 Table of Contents These factors raise substantial doubt about our ability to continue as a going concern. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next 12 months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. The threat that we will be unable to continue as a going concern will be eliminated only when our revenues have reached a level that is able to sustain our business operations. We plan to review and identify potential businesses for acquisitions or other business combinations. Our management is unable to predict whether or when any business combination will occur or the likelihood of any particular transaction being completed on favorable terms and conditions. We may be unable to obtain the necessary financing to complete any transactions and could financially overextend ourselves. Acquisitions or other business combinations may present financial, managerial and operational challenges, including difficulties in integrating operations and personnel. Any failure to integrate new businesses or manage any new transactions successfully could adversely affect our business and future financial performance. Critical Accounting Policies Our financial statements are impacted by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in note1 of the notes to our financial statements. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Revenue Recognition Revenue is recognized when it is realized or realizable and earned. We consider revenue realized or realizable and earned when persuasive evidence of an arrangement exists, services have been provided, and collectability is reasonably assured. Revenue that is billed in advance such as recurring weekly or monthly services are initially deferred and recognized as revenue over the period the services are provided. Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basic and diluted net loss per share calculations are calculated on the basis of the weighted average number of common shares outstanding during the year. The per share amounts include the dilutive effect of common stock equivalents in years with net income. Basic and diluted loss per share is the same due to the anti-dilutive nature of potential common stock equivalents. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not applicable. 9 Table of Contents Item 8. Financial Statements. FINANCIAL STATEMENTS Affinity Mediaworks Corp. (Formerly Green Bikes Rental Corporation) January 31, 2012 Index Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of January 31, 2012 and 2011 F-3 Statements of Operations for the years ended January 31, 2012 and 2011 and from December 17, 2007 (inception) through January 31, 2012 F-4 Statements of Cash Flows for the years ended January 31, 2012 and 2011 and from December 17, 2007 (inception) through January 31, 2012 F-5 Statement of Changes in Stockholders’ Deficit from December 17, 2007 (inception) through January 31, 2012 F-6 Notes to the Financial Statements F-7 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Affinity Mediaworks Corp. (formerly Green Bikes Rental Corporation) We have audited the accompanying balance sheets of Affinity Mediaworks Corp. (formerly Green Bikes Rental Corporation) (a development stage company) as of January 31, 2012 and 2011, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended and for the period from December 17, 2007 (inception) through January 31, 2012.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Affinity Mediaworks Corp. as of January 31, 2012 and 2011, and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company suffered a net loss from operations and has a net capital deficiency, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas May 15, 2012 F-2 Table of Contents Affinity Mediaworks Corp. (formerly Green Bikes Rental Corporation) (A Development Stage Company) Balance Sheets As of January 31, 2012 and January 31, 2011 January 31, January 31, ASSETS Current Assets Cash $
